DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, there is a lack of antecedent basis for “the input signal” in line 10. The relationship between “the input signal” and “input signals” of lines 2-3 is unclear. Does the convolution of lines 9-12 occur for all input signals or just one of the input signals?
Claims 2, 7 and 8 have the same issues regarding “the input signal” as claim 1 above.
As to claims 4-5, it is unclear what “corrects the addition signal” means. How is the signal corrected?
Claims 3 and 6 are rejected for depending on claim 1 above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim is directed to a program that is not excluded from being stored in a transitory medium. Specifying in the claim that the program is stored in a non-transitory computer readable medium would overcome this rejection. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shimada et al. (JPH05168097 A) hereinafter “Shimada,” in view of Breebaart et al. (WO 2017/035163 A1) hereinafter “Breebaart.”
As to claim 1, Shimada discloses a signal processing device (¶0001 and Fig. 6) comprising: 
an addition signal generation unit that adds input signals of audio of two channels to generate an addition signal (¶0037, Fig. 6. Adder 20 adds signals 1 and 2.); 
a center convolution signal generation unit that performs convolution of the addition signal and a BRIR in a center direction to generate a center convolution signal (¶0035 
an input convolution signal generation unit that performs convolution of the input signal and a binaural room impulse response (BRIR) to generate an input convolution signal (¶0024-0026, Fig. 6. Convolution at 4/6 of right input signal 1 with out-of-head impulse responses 3/5 and convolution at 8/10 of left input signal 2 with out-of-head impulse responses 7/9.); and 
an output signal generation unit that adds the center convolution signal and the input convolution signal to generate an output signal (¶0037, Fig. 6. Adders 11 and 12 add right/center and left/center, respectively, for output.).
Shimada does not expressly disclose the center convolution with a head related impulse response (HRIR).
Shimada in view of Breebaart discloses center convolution with a head related impulse response (HRIR) (Breebaart, ¶0008-0009, ¶0095 and Fig. 9. Desirable to simulate multi-channel speaker setup over headphones using HRIRs and BRIRs).
Shimada and Breebaart are analogous art because they are from the same field of endeavor with respect to spatial audio.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to uses HRIRs, as taught by Breebaart. The motivation would have been to re-instate inter-aural level differences, inter-aural time differences and spectral cues that allow the listener to determine the location of each individual channel or object (Breebaart, ¶0009).
As to claim 2, Shimada in view of Breebaart discloses a delay unit that delays the input signal to be subjected to the convolution with the BRIR (Shimada, ¶0002 and claim 2. Different delay times used.).
claim 3, Shimada in view of Breebaart discloses a gain unit that applies a predetermined gain to the addition signal (Shimada, ¶0037, Fig. 6. Attenuator 21 applies gain to added signal from 20.).
As to claim 4, Shimada in view of Breebaart discloses a correction unit that corrects the addition signal (Shimada, ¶0037, Fig. 6. Attenuator 21 attenuates added signal from 20.).
Claims 7 and 8 are directed towards substantially the same subject matter as claim 1 and are therefore rejected using the same motivation as claim 1 above.

Allowable Subject Matter
Claims 5 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Inanaga et al. (US 5,696,831).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412.  The examiner can normally be reached on Monday-Friday, 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES K MOONEY/Primary Examiner, Art Unit 2654